               Case 20-10387-whd                   Doc 1        Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                Document     Page 1 of 21
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  02/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Edsil                                                            Lori
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Lamar                                                            Dale
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Logan                                                            Logan
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Eddy Logan
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1080                                                      xxx-xx-8162
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 20-10387-whd                 Doc 1        Filed 02/21/20 Entered 02/21/20 09:15:49                             Desc Main
                                                             Document     Page 2 of 21
Debtor 1   Edsil Lamar Logan
Debtor 2   Lori Dale Logan                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 703 Orleans Trace
                                 Peachtree City, GA 30269
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Fayette
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 20-10387-whd                  Doc 1          Filed 02/21/20 Entered 02/21/20 09:15:49                              Desc Main
                                                                Document     Page 3 of 21
Debtor 1    Edsil Lamar Logan
Debtor 2    Lori Dale Logan                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor      Edify Wellness of Georgia, LLC                               Relationship to you        Affiliate/Insider
                                                          Northern District of
                                              District    Georgia                       When     2/21/20               Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 20-10387-whd                  Doc 1         Filed 02/21/20 Entered 02/21/20 09:15:49                             Desc Main
                                                               Document     Page 4 of 21
Debtor 1    Edsil Lamar Logan
Debtor 2    Lori Dale Logan                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 20-10387-whd                   Doc 1        Filed 02/21/20 Entered 02/21/20 09:15:49                            Desc Main
                                                                Document     Page 5 of 21
Debtor 1    Edsil Lamar Logan
Debtor 2    Lori Dale Logan                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 20-10387-whd                 Doc 1        Filed 02/21/20 Entered 02/21/20 09:15:49                                    Desc Main
                                                             Document     Page 6 of 21
Debtor 1    Edsil Lamar Logan
Debtor 2    Lori Dale Logan                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Edsil Lamar Logan                                             /s/ Lori Dale Logan
                                 Edsil Lamar Logan                                                 Lori Dale Logan
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     February 21, 2020                                 Executed on     February 21, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 20-10387-whd                   Doc 1           Filed 02/21/20 Entered 02/21/20 09:15:49                           Desc Main
                                                                  Document     Page 7 of 21
Debtor 1   Edsil Lamar Logan
Debtor 2   Lori Dale Logan                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David L. Bury, Jr.                                             Date         February 21, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David L. Bury, Jr. 133066
                                Printed name

                                Stone & Baxter, LLP
                                Firm name

                                577 Mulberry Street, Suite 800
                                Macon, GA 31201
                                Number, Street, City, State & ZIP Code

                                Contact phone     478-750-9898                               Email address         dbury@stoneandbaxter.com
                                133066 GA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 20-10387-whd       Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49              Desc Main
                                 Document     Page 8 of 21




                                               Certificate Number: 15725-GAN-CC-034095254


                                                              15725-GAN-CC-034095254




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 14, 2020, at 10:31 o'clock PM EST, Edsil Logan
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Northern District of Georgia, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 14, 2020                      By:      /s/Landes Thomas


                                               Name: Landes Thomas


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Case 20-10387-whd       Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49              Desc Main
                                 Document     Page 9 of 21




                                               Certificate Number: 15725-GAN-CC-034095255


                                                              15725-GAN-CC-034095255




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 14, 2020, at 10:31 o'clock PM EST, Lori Logan
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Northern District of Georgia, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 14, 2020                      By:      /s/Landes Thomas


                                               Name: Landes Thomas


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
               Case 20-10387-whd                      Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 10 of 21

 Fill in this information to identify your case:

 Debtor 1                     Edsil Lamar Logan
                              First Name                    Middle Name                      Last Name

 Debtor 2                     Lori Dale Logan
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Potential Guaranty of       $ $91,800.00
                                                                                                                   Business Loan
              AXOS Bank
              Bankruptcy Dept.                                       As of the date you file, the claim is: Check all that apply
              P.O. Box 509127                                                Contingent
              San Diego, CA 92150-9127                                        Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Business Use Credit         $ $15,150.00
                                                                                                                   Card
              Barclays Bank Delaware
              Bankruptcy Dept.                                       As of the date you file, the claim is: Check all that apply
              P.O. Box 8803                                                  Contingent
              Wilmington, DE 19899                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 11 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Potential Guaranty of       $ $38,000.00
                                                                                                                   Business Loan
            BFS Capital
            3301 North University Drive Suite                        As of the date you file, the claim is: Check all that apply
            300                                                              Contingent
            Coral Springs, FL 33065                                           Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Potential Guaranty of       $ $81,519.38
                                                                                                                   Business Loan
            BlueVine Capital, Inc.
            Aman Sidhu, Legal Counsel                                As of the date you file, the claim is: Check all that apply
            401 Warren Street - Suite 300                                    Contingent
            Redwood City, CA 94063                                            Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Potential Guaranty of       $ $81,519.38
                                                                                                                   Business Loan
            Celtic Bank Corporation
            Bradley Bybee, Chief Lending                             As of the date you file, the claim is: Check all that apply
            Officer                                                          Contingent
            268 South State Street, Suite 300                                 Unliquidated
            Salt Lake City, UT 84111                                          Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Business Use Credit         $ $464.00



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 12 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)

                                                                                                                   Card
            Citibank North America/Best Buy
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 6497                                                    Contingent
            Sioux Falls, SD 57117                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Student Loan                $ $6,873.00
            FedLoan Servicing
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 69184                                                   Contingent
            Harrisburg, PA 17106-9184                                        Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Possible Personal           $ Unknown
                                                                                                                   Liability for Business
                                                                                                                   Unemployment
                                                                                                                   Contributions
            Georgia Department of Labor
            Employer Accounts Section                                As of the date you file, the claim is: Check all that apply
            148 Andrew Young Intl. Blvd.                                     Contingent
            Suite 850                                                         Unliquidated
            Atlanta, GA 30303                                                 Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Potential Income Tax        $ Unknown
                                                                                                                   Liabiliy for 2019
            Georgia Department of Revenue
            Compliance Division, ARCS -
            Bankruptcy
            1800 Century Blvd NE, Suite
            9100


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 13 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)

            Atlanta, GA 30345-3209                                   As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?              Poential Personal           $ Unknown
                                                                                                                   Liability for Business
                                                                                                                   Taxes
            Georgia Department of Revenue
            Compliance Division, ARCS -                              As of the date you file, the claim is: Check all that apply
            Bankruptcy                                                       Contingent
            1800 Century Blvd NE, Suite                                       Unliquidated
            9100                                                              Disputed
            Atlanta, GA 30345-3209
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Business Use Amazon $ $2,487.00
                                                                                                                   Credit Card
            JPMorgan Chase Bank, N.A.
            Bankruptcy Dept. (Credit Cards)                          As of the date you file, the claim is: Check all that apply
            301 N. Walnut Street - Floor 09                                  Contingent
            Wilmington, DE 19801-3935                                        Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Business Use Credit         $ $24,437.66
                                                                                                                   Card
            Navy Federal Credit Union
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 3501                                                    Contingent
            Merrifield, VA 22119-3501                                        Unliquidated
                                                                             Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 14 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?              Consumer Use Credit         $ $24,172.12
                                                                                                                   Card
            Navy Federal Credit Union
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 3501                                                    Contingent
            Merrifield, VA 22119-3501                                        Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Consumer Lease of           $ $2,150.00
                                                                                                                   Personal Residence
            Preferred Realty Services
            277 Joel Cowen Pkwy, Unit 113                            As of the date you file, the claim is: Check all that apply
            Peachtree City, GA 30269                                         Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?              Potential Guaranty of       $ $117,453.40
                                                                                                                   Business Loan
            QuarterSpot, Inc.
            c/o Adam Cohen, CEO                                      As of the date you file, the claim is: Check all that apply
            2751 Prosperity Ave. Suite 330                                   Contingent
            Fairfax, VA 22031                                                 Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 15 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)




 16                                                                  What is the nature of the claim?              Potential Guaranty of       $ $86,840.00
                                                                                                                   Business Loan
            Stearns Bank National
            Association                                              As of the date you file, the claim is: Check all that apply
            4191 South 2nd Street                                            Contingent
            P.O. Box 7338                                                     Unliquidated
            56302                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?              Potential Personal          $ $7,382.87
                                                                                                                   Liability on Business
                                                                                                                   Use Credit Card
            SunTrust Bank
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            303 Peachtree Center Ave. NE                                     Contingent
            Atlanta, GA 30303                                                 Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              Business Use Credit         $ $5,485.00
                                                                                                                   Card
            SunTrust Bank
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 85526                                                   Contingent
            Richmond, VA 23285                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              Business Use Credit         $ $4,772.00
                                                                                                                   Card
            Synchrony Bank/Sam's Club
            Bankruptcy Dept.

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-10387-whd                        Doc 1            Filed 02/21/20 Entered 02/21/20 09:15:49                                Desc Main
                                                                      Document      Page 16 of 21

 Debtor 1          Edsil Lamar Logan
 Debtor 2          Lori Dale Logan                                                                  Case number (if known)

            4125 Windward Plaza                                      As of the date you file, the claim is: Check all that apply
            Alpharetta, GA 30005                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?              Consumer Use Credit         $ $9,811.00
                                                                                                                   Card
            USAA Savings Bank
            Bankruptcy Dept.                                         As of the date you file, the claim is: Check all that apply
            P.O. Box 33009                                                   Contingent
            San Antonio, TX 78265                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Edsil Lamar Logan                                                            X   /s/ Lori Dale Logan
       Edsil Lamar Logan                                                                    Lori Dale Logan
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      February 21, 2020                                                          Date     February 21, 2020




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-10387-whd                         Doc 1           Filed 02/21/20 Entered 02/21/20 09:15:49       Desc Main
                                                                     Document      Page 17 of 21




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
            Edsil Lamar Logan
 In re      Lori Dale Logan                                                                          Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: February 21, 2020                                                /s/ Edsil Lamar Logan
                                                                        Edsil Lamar Logan
                                                                        Signature of Debtor

 Date: February 21, 2020                                                /s/ Lori Dale Logan
                                                                        Lori Dale Logan
                                                                        Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 20-10387-whd   Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49   Desc Main
                                Document      Page 18 of 21

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AXOS Bank
                        Bankruptcy Dept.
                        P.O. Box 509127
                        San Diego, CA 92150-9127



                        Barclays Bank Delaware
                        Bankruptcy Dept.
                        P.O. Box 8803
                        Wilmington, DE 19899



                        BFS Capital
                        3301 North University Drive Suite 300
                        Coral Springs, FL 33065



                        BlueVine Capital, Inc.
                        Aman Sidhu, Legal Counsel
                        401 Warren Street - Suite 300
                        Redwood City, CA 94063



                        Business Financial Services, Inc.
                        d/b/a BFS Capital (Shelby Robertson)
                        3301 North University Drive Suite 300
                        Coral Springs, FL 33065



                        Celtic Bank Corporation
                        Bradley Bybee, Chief Lending Officer
                        268 South State Street, Suite 300
                        Salt Lake City, UT 84111



                        Citibank North America/Best Buy
                        Bankruptcy Dept.
                        P.O. Box 6497
                        Sioux Falls, SD 57117



                        Edify Wellness of Georgia, LLC
                        2860 Hwy 54 West -Suite 200
                        Peachtree City, GA 30269
Case 20-10387-whd   Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49   Desc Main
                            Document      Page 19 of 21


                    Edify Wellness, LLC
                    703 Orleans Trace
                    Peachtree City, GA 30269



                    Extra Space Storage
                    204 Fulton Court
                    Peachtree City, GA 30269



                    FedLoan Servicing
                    Bankruptcy Dept.
                    P.O. Box 69184
                    Harrisburg, PA 17106-9184



                    Georgia Department of Labor
                    Employer Accounts Section
                    148 Andrew Young Intl. Blvd. Suite 850
                    Atlanta, GA 30303



                    Georgia Department of Revenue
                    Compliance Division, ARCS - Bankruptcy
                    1800 Century Blvd NE, Suite 9100
                    Atlanta, GA 30345-3209



                    Internal Revenue Service
                    Centralized Insolvency Operation
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346



                    JPMorgan Chase Bank, N.A.
                    Bankruptcy Dept. (Credit Cards)
                    301 N. Walnut Street - Floor 09
                    Wilmington, DE 19801-3935



                    Mil Star
                    Bankruptcy Dept.
                    3911 S. Walton Walker BLV
                    Dallas, TX 75236
Case 20-10387-whd   Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49   Desc Main
                            Document      Page 20 of 21


                    Navy Federal Credit Union
                    Bankruptcy Dept.
                    P.O. Box 3302
                    Merrifield, VA 22119-3302



                    Navy Federal Credit Union
                    Bankruptcy Dept.
                    P.O. Box 3501
                    Merrifield, VA 22119-3501



                    Olympic Property Management
                    1400 Buford Hwy, Suite R-3
                    Buford, GA 30518



                    Parker, Simon & Kokolis, LLC
                    110 North Washington Street - Suite 500
                    Rockville, MD 20850



                    Preferred Realty Services
                    277 Joel Cowen Pkwy, Unit 113
                    Peachtree City, GA 30269



                    QuarterSpot, Inc.
                    c/o Adam Cohen, CEO
                    2751 Prosperity Ave. Suite 330
                    Fairfax, VA 22031



                    Senoia Enterprises
                    48 Main Street - Suite 2A
                    Senoia, GA 30276



                    Stearns Bank National Association
                    4191 South 2nd Street
                    P.O. Box 7338
                     56302
Case 20-10387-whd   Doc 1    Filed 02/21/20 Entered 02/21/20 09:15:49   Desc Main
                            Document      Page 21 of 21


                    SunTrust Bank
                    Dealer Loans/Bankruptcy Dept.
                    P.O. Box 431
                    Columbus, GA 31902



                    SunTrust Bank
                    Bankruptcy Dept.
                    P.O. Box 85526
                    Richmond, VA 23285



                    SunTrust Bank
                    Bankruptcy Dept.
                    303 Peachtree Center Ave. NE
                    Atlanta, GA 30303



                    Synchrony Bank/J.C. Penney's
                    Bankruptcy Dept.
                    4125 Windward Plaza
                    Alpharetta, GA 30005



                    Synchrony Bank/Sam's Club
                    Bankruptcy Dept.
                    4125 Windward Plaza
                    Alpharetta, GA 30005



                    Synchrony Bank/TJX Co. DC
                    Bankruptcy Dept.
                    4125 Windward Plaza
                    Alpharetta, GA 30005



                    U.S. Bank
                    Bankruptcy Dept.
                    425 Walnut Street
                    Cincinnati, OH 45202



                    USAA Savings Bank
                    Bankruptcy Dept.
                    P.O. Box 33009
                    San Antonio, TX 78265
